The main question involved in this case is whether or no the appellant's evidence was sufficient to establish a deed from her father before his death to the subdivision of land in controversy.
The trial court saw and heard the witnesses, the evidence being ore tenus, and, when such is the case, the conclusion is like unto the verdict of a jury and will not be disturbed unless contrary to the great weight of the evidence. This rule obtains in the trial of cases in equity as well as law. Fitzpatrick v. Stringer et al., 200 Ala. 574, 76 So. 932. We can not say that the establishment of the deed was shown by the great weight of the evidence and the trial court did not err in denying the appellant relief and in dismissing her bill of complaint. *Page 270 
Counsel for appellant contend in brief that even if wrong as to the main point there was error in the final decree in the ascertainment of the respective interests in the land, but there is nothing in the brief that indicates or particularizes the error. The owners are numerous and the errors should have been specifically suggested. Moreover, while the case is affirmed, it is still in fieri as it does not appear that the land has been sold and that the proceeds have been distributed, and any inaccurate estimates as to the share of the respective parties can be brought to the attention of the trial court.
The decree of the circuit court is affirmed.
Affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur.
                              On Rehearing.